PER CURIAM.
Derek Young appeals the district court’s orders dismissing his civil action and his motion to reconsider. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Young v. City of Norfolk, No. CA-01-48-2 (E.D. Va. Aug. 27, 2001; Mar. 22, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.